EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglass Thomas on 6/29/21.

The application has been amended as follows: 

	Regarding claim 1, on pg. 3, line 5 of the claims delete “the dealing of”;
Regarding claim 1, on pg. 3, line 5 of the claims replace “takes place” with --are provided--;
Regarding claim 7, on line 6 delete “the dealing of”;
Regarding claim 7, on line 7 replace “takes place” with --are provided--;
Regarding claim 20, on pg. 8, line 13 of the claims delete “the dealing of”; and
Regarding claim 20, on pg. 8, line 13 of the claims replace “takes place” with --are provided--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art lacks disclosing, teaching, or fairly suggesting in combination with the other claim limitations, 
“wherein said gaming table system is configured to administer a first live table game involving an initial shared hand that is shared by multiple live players playing the first live table game, 
wherein said gaming table system is configured to administer an additional predetermined number of playing cards to provide a first replacement set of playing cards for potential replacement of 
wherein the first replacement set of playing cards are provided prior to any live game decisions made by the multiple live players, 
wherein each of the multiple live players are permitted to input different live game decisions independently regarding discarding physical playing items from the initial shared hand, 
wherein outcomes of the first live table game include final hands that vary depending upon the different live game decisions made by each of the multiple live players”.
Regarding independent claim 20, the prior art lacks disclosing, teaching, or fairly suggesting in combination with the other claim limitations, 
“wherein said gaming table system is configured to administer a first live table game involving an initial shared hand that is shared by multiple live players playing the first live table game,
wherein said gaming table system is configured to administer an additional predetermined number of playing cards to provide a first replacement set of playing cards for potential replacement of the playing cards in the initial shared hand;
wherein the first replacement set of playing cards are provided prior to any live game decisions made by the multiple live players, 
wherein each of the multiple live players are permitted to input different live game decisions independently regarding discarding physical playing items from the initial shared hand, and 
wherein outcomes of the first live table game include final hands that vary depending upon the different live game decisions made by each of the multiple live players”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DAMON J PIERCE/Primary Examiner, Art Unit 3715